ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
Our attention is again called to the fact that the complaint and information in this cause fail to set forth that at the time of the giving of said check the appellant knew that she did not have sufficient funds in or on deposit with such bank for the payment of such check.
We find that Article 567b, Section 1, Vernon’s Penal Code, provides that it shall be a violation of the law to give a check, draft, etc., for the payment of money, upon any bank, person, firm or corporation, “knowing at the time of such making, drawing, uttering or delivering, that the maker, or drawer, has not sufficient funds in, or on deposit with, such bank, person, firm or corporation, for the payment of such check,” etc.
We find from a perusal of the complaint and information that nowhere therein is it charged that appellant had knowledge at the time of the drawing of said instrument that she did not have sufficient funds to pay the same. We think that the failure of such allegation in the complaint and information vitiates the same.
The motion for rehearing is granted, the order of affirmance is set aside, and the cause is now reversed and the prosecution ordered dismissed.